Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-21-00010-CV

                                 Marcos MORALES,
                                     Appellant

                                          v.

                                     EGZ, LLC,
                                      Appellee

                    From the County Court, Guadalupe County, Texas
                             Trial Court No. 2020-CV-0298
                        Honorable Bill Squires, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. All pending motions are DENIED AS MOOT.

      SIGNED July 7, 2021.


                                           _________________________________
                                           Lori I. Valenzuela, Justice